t c memo united_states tax_court robert polly a gatlos petitioners v commissioner of internal revenue respondent docket no 15827-03l filed date robert and polly a gatlos pro sese jeffrey c venzie for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 summary_judgment is a procedure designed to expedite 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 the facts material to the court’s disposition of the motion for summary_judgment are stated solely for purposes of deciding the motion and are not findings_of_fact for this case see sundstrand corp v commissioner supra pincite background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioners’ unpaid federal_income_tax liabilities for and when the petition in this case was filed petitioners resided in nottingham pennsylvania petitioners timely filed joint federal_income_tax returns for and showing balances due respondent assessed the income_tax liabilities shown on the returns as well as interest and the additions to tax for failure_to_pay_tax under sec_6651 petitioners made some payments that were applied to their and tax_liabilities but did not pay the liabilities in full following the receipt of a communication from petitioners in which petitioners claimed that they were not liable for any income_tax respondent sent petitioners a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing dated date with respect to their unpaid and tax_liabilities the final notice was issued and signed by michael c sutton a revenue_officer who was a gs-11 employee of the internal_revenue_service on the date the final notice was issued on date respondent received a claim for relief from alleged notice of lien or levy from petitioners in which petitioners asserted various frivolous arguments because of the frivolous nature of petitioners’ arguments respondent initially refused to treat the claim as a timely request for a hearing under sec_6330 and initiated a levy action against petitioners however respondent subsequently determined that petitioners’ claim was a timely request for a sec_6330 hearing and released the levy by letter dated date appeals officer paula stanton advised petitioners that she had scheduled the requested hearing for date pincite a m in that letter appeals officer stanton warned petitioners that i cannot consider issues concerning the constitutionality of tax laws petitioners did not attend the hearing scheduled for date and did not contact appeals officer stanton to schedule a new hearing by letter dated date and labeled final opportunity appeals officer stanton warned petitioners that if she did not hear from them on or before date she would issue a determination_letter based on current information by letter dated date appeals officer stanton rescheduled the hearing requested by petitioners for date on date the hearing was held petitioner polly gatlos participated in the hearing at the hearing mrs gatlos challenged the constitutionality of the internal_revenue_code and refused to discuss collection alternatives petitioners raised no relevant issue at the july hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination in the notice_of_determination respondent determined in pertinent part as follows the presiding appeals officer had had no prior involvement with respect to the unpaid liabilities respondent sent the notices required by sec_6330 and sec_6331 petitioners did not raise any spousal defenses or request a collection alternative the only argument raised by petitioners at the hearing was that the internal_revenue_code is unconstitutional the proposed levy balances respondent’s need for efficient tax collection with the taxpayers’ legitimate concern that any collection be no more intrusive than necessary on date this court filed petitioners’ petition in which petitioners contested the determination made by respondent in the notice_of_determination dated date in their petition petitioners gave the following reasons for seeking relief sec_7608 of the internal_revenue_code only provides revenue officers with the authority to enforce subtitle e taxes liquor tobacco and fire arms while the enforcement of laws relating to internal revenue other than subtitle e taxes are delegated in b to any criminal investagator sic of the intelligence_division or of the internal security division since the person executing the notice of 2the envelope in which the petition was mailed was postmarked date lien does not fall into the category of irs agent as defined in sec_7608 he can have no delegated authouity sic to issue notices of liens with the respect to income taxes revenue code sec_6331 authority of the secretary levy may be made upon the accrued salary and wages of any officer employee or elected official of the united_states we are not one of the person s listed in the code no commissioner signature on date respondent’s motion for summary_judgment and to impose a penalty under sec_6673 was filed by order dated date we required petitioners to file a response to respondent’s motion by date petitioners failed to file a response a sec_6330 discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary3 has notified such person in writing of the right to a hearing sec_7701 provides the term ‘secretary’ means the secretary_of_the_treasury or_his_delegate sec_7701 provides a in general --the term or_his_delegate -- i when used with reference to the secretary_of_the_treasury means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context and before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 additionally at the hearing a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 the determination of the appeals officer under sec_6330 except a determination regarding the underlying tax_liability that is made pursuant to sec_6330 is reviewed for abuse_of_discretion sego v commissioner supra pincite where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo id a hearing officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met id pincite in this case the undisputed facts set forth in respondent’s motion declarations in support of the motion and attached exhibits establish that respondent has satisfied the requirements of sec_6330 appeals officer stanton who had had no prior involvement with respect to the unpaid tax_liabilities before the sec_6330 hearing as required by sec_6330 verified that proper assessments were made as reflected on computer transcripts attached to the motion for summary_judgment and in the notice_of_determination and that the requisite notices had been sent to the petitioners appeals officer stanton also considered petitioners’ argument and rejected it as not relevant and frivolous following the hearing appeals officer stanton made a determination upholding the proposed levy action after concluding that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns regarding the intrusiveness of the proposed levy action sec_6330 in their petition petitioners asserted three less-than- clear arguments in support of their contention that respondent’s determination was erroneous the revenue_officer who executed a related notice of lien was not delegated authority to issue a notice of lien with respect to income taxes under sec_7608 petitioners were not subject_to levy under sec_6331 the commissioner of internal revenue did not sign a document the identity of which petitioners did not specify we address these arguments briefly below authority to issue final notice_of_intent_to_levy petitioners’ argument has no merit for several reasons first the relevant notice is the final notice_of_intent_to_levy not a notice of lien that was not the subject of the notice_of_determination second the secretary or_his_delegate including the commissioner is authorized to issue a final notice_of_intent_to_levy 119_tc_252 citing sec_7701 and a i a the commissioner’s authority to issue a final notice_of_intent_to_levy has been delegated to gs-9 and above revenue officers everman v commissioner tcmemo_2003_137 citing delegation_order no rev date rev date michael c sutton the revenue_officer who issued the final notice_of_intent_to_levy to petitioners on date was classified as a gs-11 at the time he issued the notice the notice_of_intent_to_levy in this case was valid as it was issued to petitioners by a revenue_officer with delegated authority to do so petitioners are persons subject_to levy petitioners’ argument that they are not persons subject_to levy under sec_6331 is also without merit sec_6331 specifically authorizes the secretary to collect unpaid taxes from any person by levy upon all property and rights to property belonging to such person sec_7701 defines person to include an individual petitioners are individuals under sec_7701 and therefore are subject_to levy under sec_6331 no signature by commissioner although petitioners’ argument is unclear we shall interpret the cryptic reference no commissioner signature to mean that the final notice_of_intent_to_levy was invalid because it was not signed by the commissioner again petitioners’ argument has no merit this court has repeatedly rejected the argument that the commissioner is required to sign a final notice see eg craig v commissioner t c pincite there is no statutory requirement that a final notice_of_intent_to_levy must be signed everman v commissioner supra moreover even though there is no statutory requirement that the notice be signed the final notice_of_intent_to_levy in this case was issued and executed by revenue_officer michael sutton to whom the commissioner had delegated the requisite authority the petition does not set forth any other assignments of error with respect to the notice_of_determination any other argument made by petitioners before or during the hearing was frivolous was not raised in the petition and or is deemed to be conceded rule b we conclude therefore that there are no genuine issues of material fact and that respondent is entitled to the entry of a decision in this case as a matter of law b sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless sec_6673 applies to proceedings under sec_6330 115_tc_576 in proceedings under sec_6330 we have imposed the penalty on taxpayers who have raised frivolous and groundless arguments with respect to the legality of the federal tax laws see eg 118_tc_365 affd 329_f3d_1224 11th cir eiselstein v commissioner tcmemo_2003_22 yacksyzn v commissioner tcmemo_2002_99 in this case the record for purposes of respondent’s motion clearly establishes that the only arguments made by petitioners during the administrative processing of this case were frivolous and or groundless in their claim for relief from alleged notice of lien or levy petitioners argued among other things that they are not liable for income_tax and they challenged the secretary’s delegation of authority to irs employees to collect unpaid taxes in their letter to respondent dated date petitioners again raised several frivolous arguments including an argument that their tax_liabilities were invalid because the sixteenth_amendment does not authorize a direct nonapportioned income_tax on citizens at the hearing mrs gatlos again raised frivolous arguments regarding the constitutionality of the income_tax in their petition petitioners continued to assert frivolous and or groundless arguments after respondent filed his motion for summary_judgment and we issued an order requiring petitioners to respond petitioners did not comply with our order and did not file the required response petitioners’ conduct as summarized in this opinion demonstrates that this proceeding was instituted and maintained primarily for delay moreover every argument made by petitioners during the administrative appeal and in this court was frivolous and or groundless consequently a penalty under sec_6673 is warranted we shall require petitioners to pay to the united_states a penalty under sec_6673 of dollar_figure an appropriate order and decision will be entered
